Petition for Writ of Mandamus Denied and Memorandum Opinion filed August 14,
2012.




                                                  In The

                           Fourteenth Court of Appeals

                                           NO. 14-12-00502-CV

                                IN RE SHELLY LANUM, Relator


                                  ORIGINAL PROCEEDING
                                    WRIT OF MANDAMUS
                                      315th District Court
                                      Harris County, Texas
                               Trial Court Cause No. 2011-07959J



                             MEMORANDUM OPINION

        On May 31, 2012, relator Shelly Lanum,1 the mother of J.W.B., a child, filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. §22.221 (Vernon
2004); see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Michael H. Schneider, presiding judge of the 315th District Court of Harris



        1
         Relator styled her petition, “In re J.W.B.” The real party in interest argues that relator does not
have standing to bring this proceeding on behalf of the child. In a petition for writ of mandamus,
however, the party seeking relief is the relator. Tex. R. App. P. 52.2. The proper style, therefore, is In re
Shelly Lanum.
County to vacate temporary orders granting sole managing conservatorship of J.W.B. to
the Department of Family and Protective Services.

      Relator has failed to establish entitlement to the extraordinary relief of a writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus.




                                         PER CURIAM




Panel consists of Justices Frost, Jamison, and McCally.




                                            2